Opinion by
Cline, J.
From the testimony of the witness for the petitioner it was found that the commercial invoice was written in the Chinese language but he checked the prices on the commercial invoice with the Chinese importer and found they were the same as on the consular invoice, and that the importer stated the prices were those freely offered. Previous to making entry an effort was made to secure information from the appraiser as to the value of the merchandise in question but the appraiser reported “unable to identify the goods on brands prior to examination.” He received no notice from the customs authorities that the prices were incorrect until he received a notice of advance. He had never before made entry of like merchandise. On the record the court found that the entry was made without intention to misrepresent the facts or defraud the revenue of the United States, or to deceive the appraiser. The petition was therefore